DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “signal lines” (lines 2, 3), which appears to be different from but also confused with the already recited “first signal lines” and “second signal lines” due to the same wordings.  To avoid indefiniteness/confusion, “signal lines” may be re-labeled to --signal paths--.
Claim 4 line 3 recites “the plurality of signal lines”, which appears to be --the plurality of first signal lines.
Claim 6 recites “according to clam 1” appears to correctly be --according to claim 1--.
Claim 6 has a ending period (.) at line 5, but the expression is still being recited after the end of the claim, thus the ending period need to be moved to the end of the 
Claim 7 has a ending period (.) at line 5, but the expression is still being recited after the end of the claim, thus the ending period need to be moved to the end of the claim.  The wording “[Math. 1]” also appears to be extra and should be deleted.  Some minor modifications may also be needed, such as a colon (:) after the word expression, a comma (,) after the expression/equation and/or variable definition, the word --wherein-- right before the variable definitions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto WO2016/163252.
The equivalent document, Matsumoto US 2018/0074990, is used as a translation for the Foreign reference, Matsumoto WO2016/163252.
1.	A communication system (Figs. 18, 19, 23, 24C, 24D) that transmits a signal from a plurality of transmission devices (72T, 73T) to one reception device (78T) via a transmission path, the transmission path including a branch point at a midpoint (located 
2.	The communication system according to claim 1, wherein the transmission path includes signal lines that are differential (as shown in Figs. 24C/D), and each of the signal lines includes the branch point, the plurality of first signal lines, and the second signal line (see Figs. 24C/D).
3.	The communication system according to claim 2, wherein in a case where one first transmission device of the plurality of transmission devices outputs the signal (e.g. Fig. 24D item 72T), output of one or a plurality of second transmission devices other than the first transmission device of the plurality of transmission devices is stopped ([0210], item 73T is not transmitting), the second transmission devices are differentially terminated ([0210], resistor 26 is enabled)
8.	A transmitter (Figs. 18, 19, 23, 24C, 24D)  to be used for a communication system that transmits a signal from a plurality of transmission devices (72T, 73T) to one reception device (78T), the transmitter comprising: a branch point (at item 100); a plurality of first signal lines (e.g. paths 123P/N, 124P/N) that couples the transmission devices and the branch point to each other; a second signal line (paths 122P/N) that couples the branch point and the reception device to each other; and a plurality of .

Claims 4, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto WO2016/163252.
4.	Matsumoto (Figs. 18, 19, 23, 24C, 24D) discloses the invention as discussed above including each of the signal lines includes the branch point (at item 100), the plurality of first signal lines (123P/N, 124P/N), and the second signal line (122P/N) but does not disclose the transmission path includes three signal lines. However, three or more transmitters (i.e. more branches) resulting in more signal lines in a communication system is well known and art recognized in the art; also Matsumoto discloses three or more transmitters ([0277], three or more image sensors) thus more signal lines.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the system with three signal lines.  The modification would have been obvious because multiple transmitters thus signal lines is well known and art recognized modification as similarly taught by Matsumoto ([0277]).
5.	The communication system according to claim 4, wherein in a case where one first transmission device of the plurality of transmission devices outputs the signal (e.g. Fig. 24D item 72T), output of one or a plurality of second transmission devices other than the first transmission device of the plurality of transmission devices is stopped ([0210], item 73T is not transmitting), the second transmission devices are differentially terminated ([0210], resistor 26 is enabled).
9.	Matsumoto discloses the invention as discussed above, but does not disclose each of the resistor elements includes a variable resistor element.  However, variable or adjustable is well known art recognized in circuitry.  At the time of the filing, it would have been obvious to one of ordinary skill in the art to have made the resistor element be variable resistor elements.  The modification would have been obvious because the change to variable resistor elements would have provided adjustability as well known and art recognized in the art (In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954)).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto WO2016/163252 in view of Kim et al. US 5,872,491.
10.	Matsumoto discloses the invention as discussed above, but does not disclose a switch element that changes number of branches at the branch point.
	Kim discloses a N-way combiner/divider (Fig. 4) comprises an output for reception (32); a plurality of inputs for transmissions (46); and a switch element (38) that changes number of branches at a branch point (36).
	At the time of the filing, it would have been obvious to one of ordinary skill in the art to have added a switch element to the transmitter of Matsumoto.  The modification would have been obvious because the switch element can switching in or out the branches as desired as taught by Kim (Fig. 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN WONG whose telephone number is (571)272-3238. The examiner can normally be reached M-F: 10am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donovan Lincoln can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W/Examiner, Art Unit 2843      

/DEAN O TAKAOKA/Primary Examiner, Art Unit 2843